Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Konica Minolta Holdings, JP 2010-92710 in view of Hidetaka et al., JP 2016-149205.
Konica ‘710 shows the invention substantially as claimed including a method for manufacturing and a light-emitting device comprising:

Konica ‘710 does not expressly disclose cutting the sealing member into a predetermined shape comprising a corner comprising a central angle that is larger than 180 degrees and a curvature radius of the corner is set equal to or greater than the predetermined width. Hidetaka et al. discloses cutting the sealing member into a predetermined shape comprising a corner comprising a central angle that is larger than 180 degrees and a curvature radius of the corner is set equal to or greater than the predetermined width (see fig. 8). In view of this disclosure, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the product of Minolta ‘710 so as to comprise the sealing member in the predetermined shape because such a configuration is shown to be well known by Hidetaka et al. ‘205. Additionally, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
With respect to claim 2, note that in Konica ‘710 the sealing member is a metal.
Concerning claim 5, note that in Konica ‘710 a Thomson blade which is a cutting blade is used (see paragraph 0129). 

Allowable Subject Matter
Claims 3-4 and 8-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chuman et al., US 2010/0090204 discloses an organic semiconductor element formed in a display (see abstract). Additionally, Harada US 2010/0033407 discloses an organic EL display apparatus including a capacitor and a specific interval of the channel regions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A BOOTH whose telephone number is (571)272-1668.  The examiner can normally be reached on Monday to Friday, 8:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




									/RICHARD A BOOTH/                                                                                                                                  Primary Examiner, Art Unit 2812                                                                      

February 27, 2021